UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ALEXANDER KOVRAS,                               DOCKET NUMBER
                 Appellant,                          SF-0846-15-0334-I-1

                  v.

     DEPARTMENT OF THE AIR FORCE,                    DATE: May 4, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Bobby R. Devadoss, Esquire, Dallas, Texas, for the appellant.

           Captain Dennis Wu, El Segundo, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review and the agency has filed a cross
     petition for review of the initial decision, which affirmed the agency’s decision
     denying the appellant’s request to make a retroactive election of Nonappropriated
     Fund Instrumentalities (NAFI) retirement system coverage pursuant to 5 C.F.R.
     § 847.205. Generally, we grant petitions such as these only when: the initial

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     decision contains erroneous findings of material fact; the initial decision is based
     on an erroneous interpretation of statute or regulation or the erroneous application
     of the law to the facts of the case; the administrative judge’s rulings during either
     the course of the appeal or the initial decision were not consistent with required
     procedures or involved an abuse of discretion, and the resulting error affected the
     outcome of the case; or new and material evidence or legal argument is available
     that, despite the petitioner’s due diligence, was not available when the record
     closed. See title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     neither party has established any basis under section 1201.115 for granting the
     petition or cross petition for review. Therefore, we DENY the petition for review
     and the cross petition for review and AFFIRM the initial decision, which is now
     the Board’s final decision. 5 C.F.R. § 1201.113(b).

                                      BACKGROUND
¶2         This appeal concerns the appellant’s requests to retroactively elect NAFI
     retirement system coverage on the basis of his prior NAFI service with the
     Department of the Army (Army) and the agency. The record reflects that, from
     November 24, 1988, to November 8, 1995, the appellant was employed in NAFI
     positions with the Army and participated in the Army NAFI retirement system.
     Initial Appeal File (IAF), Tab 5 at 121-22, 128, 130. On December 5, 1995, the
     appellant requested a refund of his contributions to the Army NAFI retirement
     system.   Id. at 110.   From November 29, 1995, to November 12, 1998, the
     appellant was employed in an NAFI position with the agency and participated in
     the agency NAFI retirement system. Id. at 63, 114-15, 117. In November 1998,
     the appellant resigned from this agency NAFI position, effective November 12,
     1998. Id. at 63‑64. On November 12, 1998, the appellant requested a refund of
     his contributions to the agency NAFI retirement system.          Id. at 66‑67.    On
     November 13, 1998, the appellant was appointed to an appropriated funds (APF)
                                                                                     3

     position with the agency and was enrolled in the Federal Employees’ Retirement
     System (FERS). Id. at 61. The appellant has remained in an APF position with
     the agency since his November 13, 1998 appointment.           IAF, Tab 12 at 19.
     Currently, he is the Director of the Force Support Squadron at Edwards Air Force
     Base near Lancaster, California. IAF, Tab 5 at 36.
¶3        In 2008, the appellant apparently requested verification of his NAFI service
     for purposes of using it to qualify for immediate civil service retirement. IAF,
     Tab 6 at 16. On August 20, 2008, the agency human resources division certified a
     form titled “Verification of [NAFI] Service pursuant to an Election to Credit NAF
     Service for Immediate Civil Service Retirement under Section 1132 of Public
     Law 107-107,” verifying that the appellant had NAFI service with the agency
     from November 29, 1995, to November 12, 1998; that his retirement monies had
     been refunded; and that he was not eligible for an NAFI retirement benefit. Id.
     at 15. The agency refers to this document, which does not contain a notice of
     appeal rights, as its first reconsideration decision regarding the appellant’s
     eligibility to make an election of retirement system coverage pursuant to 5 C.F.R.
     § 847.205. Id.; IAF, Tab 14 at 5.
¶4        According to the agency, in 2014, the appellant sought to redeposit his
     withdrawn funds back into the NAFI retirement plan and to make a retroactive
     election of NAFI retirement system coverage. IAF, Tab 14 at 5. In response to
     his request to make a retroactive election, an agency retirement branch
     representative contacted the appellant on September 18, 2014, and explained that
     he was ineligible to make an election of retirement system coverage because he
     was not vested in the NAFI retirement system when he moved to his APF position
     in 1998. Id.; IAF, Tab 12 at 17. According to the agency, this September 18,
     2014 notification constitutes the agency’s second reconsideration decision
     pertaining to the appellant’s eligibility to make an election of NAFI retirement
     system coverage pursuant to 5 C.F.R. § 847.205. IAF, Tab 14 at 5-6. While the
     agency submitted a screenshot of a “discussion thread” memorializing the
                                                                                     4

     September 18, 2014 conversation, there is no indication that any written second
     reconsideration decision regarding his eligibility to make an election was issued
     to the appellant. IAF, Tab 12 at 17; see IAF, Tab 14 at 5‑6.
¶5            In response to the appellant’s request to redeposit his agency NAFI
     retirement plan contributions, a retirement branch representative responded by
     email on April 17, 2014, explaining that the agency’s records showed that the
     appellant had elected to receive a refund of his NAFI retirement plan
     contributions, with interest, on November 12, 1998, and that there was no further
     benefit payable to him under the agency NAFI retirement plan. IAF, Tab 5 at 55;
     see IAF, Tab 14 at 5.       The representative further advised that the agency
     retirement plan did not allow for rescinding elections. IAF, Tab 5 at 55. The
     appellant responded that he withdrew his NAFI retirement fund contributions in
     1998 because the human resources office (HRO) incorrectly told him that he
     was not vested and could not transfer the funds.       Id. at 54.   The appellant
     explained that he wanted to pay back his withdrawn contributions from the Army
     and agency NAFI retirement accounts so that he could claim it for retirement
     when he turned 60. Id. Another agency representative responded that, on the
     basis of the available documentation on file, the decision to deny the appellant’s
     request was correct. Id.
¶6            The appellant requested review of the denial from the Air Force Services
     Agency (AFSVA) commander. Id. at 49-50. He explained that he had requested
     refunds of his NAFI retirement contributions from the Army in 1998 because
     Army personnel incorrectly informed him that he could not transfer his Army
     NAFI retirement plan contributions to the agency NAFI retirement system. Id.
     at 50.     He further explained that he withdrew his agency NAFI retirement
     contributions in 1998 because agency HRO personnel incorrectly informed him
     that he was not vested in the agency NAFI retirement plan and that he had to
     withdraw his contributions. Id. In an undated decision, the AFSVA commander
     denied the appellant’s request to redeposit his withdrawn contributions because
                                                                                         5

     the agency NAFI retirement plan did not allow NAFI employees to redeposit
     withdrawn contributions once they elected to receive a refund of the contributions
     with interest. Id. at 47. The agency states that this undated memorandum was
     signed on September 4, 2014. Id. at 11 n.1, 43, 47.
¶7           On   October 15,   2014,   a   Civilian   Personnel   Officer   submitted   a
     memorandum to the AFSVA commander on behalf of the appellant requesting
     review of the September 4, 2014 decision denying the appellant’s request to
     redeposit his withdrawn contributions and restore his agency NAFI retirement
     plan. Id. at 30, 39-41. According to the memorandum, at the time the appellant
     resigned from his agency NAFI position to accept an agency APF position, he
     qualified for portability of pay and benefits under the Portability of Benefits for
     Nonappropriated Fund Employees Act of 1990, P. L. No. 101-508 (the Portability
     Act). Id. at 39. The memorandum explained, however, that the appellant was not
     properly briefed by the agency HRO regarding his portability eligibility and that
     his resignation was not processed correctly.           Id. at 39‑40.      Thus, the
     memorandum asserted that the agency failed to comply with the Portability Act
     and deprived the appellant of his opportunity to elect to remain in the agency’s
     NAFI retirement plan when he transferred to the APF position.              Id.   The
     memorandum concluded that the appellant’s 7 years of Army NAFI retirement
     plan participation should have been credited towards his agency NAFI retirement
     plan, allowing him to vest in the agency NAFI retirement plan and making him
     eligible to elect to remain in the plan when he transferred to APF employment in
     1998.     Id. at 40.   The memorandum recommended that, due to the HRO’s
     processing errors and misinformation, the agency could allow the appellant to
     retroactively elect to remain in the agency NAFI retirement plan and redeposit his
     withdrawn contributions. Id. at 41.
¶8           In a January 15, 2015 decision, the AFSVA commander affirmed the prior
     decision denying the appellant’s request to redeposit his withdrawn contributions
     into the agency NAFI retirement plan. Id. at 33-34. The commander explained
                                                                                        6

     that there was no evidence of any harmful processing errors or misinformation by
     the agency HRO that would justify allowing the appellant to redeposit 3 years of
     agency NAFI retirement plan contributions or 7 years of Army NAFI retirement
     plan contributions. Id. The commander also found that the agency’s decision not
     to offer the appellant the portability option in connection with his November 13,
     1998 resignation was correct and appropriate because, when the appellant
     enrolled in the agency NAFI retirement system plan, he indicated that he had less
     than 1 year of prior NAFI service and retirement plan participation. Id. at 33; see
     id. at 114.    The agency refers to this decision as the agency’s second
     reconsideration decision regarding the appellant’s request to redeposit withdrawn
     contributions and clarifies that it does not constitute a reconsideration decision of
     the appellant’s request to make an election of NAFI retirement system coverage
     pursuant to 5 C.F.R. § 847.205. IAF, Tab 14 at 4.
¶9         The appellant filed a Board appeal on February 17, 2015, challenging the
     agency’s decision denying his right to retroactively elect NAFI retirement system
     coverage and requesting a hearing. IAF, Tab 1 at 2, 4. The appellant argued that
     the agency had violated the Portability Act and Office of Personnel Management
     guidance when it failed to offer him the opportunity to elect continued NAFI
     retirement system coverage in 1998 when he transferred to APF employment. Id.
     at 4; IAF, Tab 3 at 3-4. After holding a telephonic hearing, the administrative
     judge issued an initial decision finding good cause to excuse any filing delay on
     the appellant’s part because the agency failed to include a notice of Board appeal
     rights with any of its decisions, the appellant was pro se, and the appellant
     pursued the matter with due diligence once the agency issued its 2014 decisions.
     IAF, Tab 19, Initial Decision (ID) at 6. The administrative judge found that the
     appellant had failed to show that the Board had jurisdiction to consider his
     arguments that the Army improperly allowed him to withdraw his Army NAFI
     retirement plan contributions in 1995 or to review his transition from one NAFI
     program to another. ID at 7. The administrative judge further found that the
                                                                                            7

      Board lacked jurisdiction to review the appellant’s argument that the agency
      improperly allowed him to withdraw his agency NAFI retirement plan
      contributions in 1998. ID at 7‑8. The administrative judge found jurisdiction to
      review the agency’s decision denying the appellant’s request to retroactively elect
      NAFI retirement system coverage pursuant to 5 C.F.R. § 847.205, but agreed with
      the agency that, when the appellant transferred from his agency NAFI position to
      the agency APF position in 1998, he was not eligible to elect to continue NAFI
      retirement system coverage because he had only 3 of the required 5 years of
      qualifying service and was not vested in the NAFI retirement plan. 2 ID at 8‑10.
¶10         The appellant filed a petition for review of the initial decision, the agency
      filed a cross petition for review, and the appellant submitted a response to the
      agency’s cross petition for review. Petition for Review (PFR) File, Tabs 3, 8, 10.

                       DISCUSSION OF ARGUMENTS ON REVIEW
¶11         On review, the appellant asserts that the “sole issue in this case is whether
      the [administrative judge] erred in denying the appellant’s request for retroactive
      election of NAF retirement rights.” PFR File, Tab 3 at 9. Specifically, he argues
      that the administrative judge erred in finding that he had only 3 years of
      qualifying service for purposes of vesting in the agency NAFI retirement plan.
      Id. at 9-15. The agency argues that the administrative judge correctly found that
      the appellant was not eligible to elect NAFI retirement system coverage because
      he was not vested in the agency NAFI retirement system when he transferred
      from the agency NAFI to APF position in November 1998.               PFR File, Tab 8
      at 10-16.    In its cross petition for review, the agency argues that the

      2
        The administrative judge found the appellant’s period of service from November 29,
      1995, through November 12, 1998, to constitute qualifying service. ID at 9‑10. The
      initial decision thus gave the appellant the benefit of the doubt in considering whether
      he was eligible to elect to continue NAFI retirement coverage on the date of his
      resignation, November 12, 1998, before he elected to withdraw his agency NAFI
      contributions. Id.; IAF, Tab 5 at 63‑64, 66.
                                                                                            8

      administrative judge should have dismissed the appeal as barred by the doctrine
      of laches. Id. at 17‑18.
      The appellant’s petition for review is denied.
¶12         An employee who completes a qualifying move from an NAFI position to a
      Civil Service Retirement System- or FERS-covered position may elect to continue
      coverage under the NAFI retirement system. 5 C.F.R. § 847.205(a). The agency
      is responsible for notifying its employees of the opportunity to make an election
      under part 847 and for determining if an employee who wishes to make an
      election to continue NAFI retirement coverage is qualified to do so. See 5 C.F.R.
      § 847.105; Regdon v. Department of the Army, 117 M.S.P.R. 348, ¶ 6 (2012). If
      the agency determines that an employee is not eligible to make an election to
      continue NAFI retirement system coverage, it is required to issue a final written
      decision setting forth its findings and conclusions and providing notice of the
      appellant’s right to request an appeal.      5 C.F.R. § 847.106(a)-(b). 3    The time
      limits for making an election to continue NAFI retirement system coverage may
      be waived under certain circumstances, including a lack of notice or counseling.
      See Regdon, 117 M.S.P.R. 348, ¶ 6; 5 C.F.R. § 847.206(b). The agency’s final
      decision regarding the employee’s eligibility to make an election is appealable to
      the Board. 5 C.F.R. §§ 847.106, 847.107.
¶13         As the administrative judge correctly determined, the Board has jurisdiction
      to review the agency’s final decision pertaining to the appellant’s eligibility to
      retroactively elect continued NAFI retirement system coverage pursuant
      to 5 C.F.R. § 847.205.     ID at 9.   Although the appellant transferred from his
      agency NAFI position to an agency APF position in 1998, there is no indication
      in the record that the agency determined his eligibility to elect to continue
      coverage under the NAFI retirement system at that time.            Rather, the agency


      3
       The regulations in place in 1998 were essentially identical to the current regulations.
      See 61 Fed. Reg. 41714-01 (Aug. 9, 1996).
                                                                                           9

      appears to have notified the appellant that he was ineligible for an NAFI
      retirement benefit for the first time in 2008 and again, by telephone, on
      September 18, 2014. 4      IAF, Tab 6 at 15-16, Tab 12 at 17, Tab 14 at 5-6.
      Importantly, neither of these agency decisions contains notice of the appellant’s
      Board appeal rights or the time limits for filing such an appeal as required by
      section 847.106(a)-(b).   IAF, Tab 6 at 15-16, Tab 12 at 17.        Accordingly, we
      agree with the administrative judge that the appellant has shown good cause to
      excuse any untimeliness in bringing this appeal because the agency failed to
      notify him of his potential Board appeal rights, he was pro se, and he showed due
      diligence by continuing to pursue this matter with the agency once it issued the
      2014 decisions. ID at 6; IAF, Tab 5 at 33‑34, 47, Tab 12 at 17.
¶14         An employee who, like the appellant, moved from an NAFI position to a
      FERS-covered position between August 10, 1996, and December 28, 2001, is
      eligible to elect to continue coverage under an NAFI retirement system only if,
      among other requirements, he was a vested participant in the NAFI retirement
      system prior to the move to the FERS-covered position.                  See 5 C.F.R.
      § 847.202(d). The term “vested participant” is defined by the NAFI retirement
      system in place at that time. Id. Pursuant to the agency NAFI retirement plan in
      place on November 12, 1998, an agency NAFI employee becomes vested after
      5 years of “credited service.”    IAF, Tab 5 at 98.     “Credited service” includes
      service during which an employee made contributions under the plan, as long as
      he did not subsequently withdraw those contributions. Id. at 76.



      4
        The January 15, 2015 “second reconsideration decision” and September 4, 2014
      decision pertain mainly to the appellant’s requests to redeposit his withdrawn NAFI
      retirement contributions, with interest, on the grounds that the Army and agency HROs
      gave the appellant misinformation regarding his retirement options and deprived him of
      the right to elect to continue NAFI retirement system coverage in 1995 and 1998. IAF,
      Tab 5 at 11 n.1, 33-34, 47; see IAF, Tab 14 at 4-6. As discussed below, we agree with
      the administrative judge that the Board lacks jurisdiction to review these allegations.
                                                                                       10

¶15        The administrative judge found that the appellant was not a vested
      participant in the agency NAFI retirement system when he transferred to his APF
      position and, therefore, that the agency properly denied his request to make a
      retroactive election to continue NAFI retirement system coverage pursuant to
      section 847.205.   ID at 9-10.     The administrative judge explained that the
      appellant had approximately 3 years of total agency NAFI service, which failed to
      satisfy the 5-year credited service requirement to have vested rights under the
      agency NAFI retirement system in effect in November 1998. ID at 10‑11. The
      administrative judge rejected the appellant’s argument that he was vested in the
      agency NAFI retirement plan in 1998 on the basis of his combined Army NAFI
      retirement plan participation (7 years) and agency NAFI retirement plan
      participation (3 years) because it was undisputed that the appellant withdrew all
      of his Army NAFI retirement contributions in December 1995. ID at 9.
¶16        On review, the appellant challenges the administrative judge’s finding that
      he was not vested in the agency NAFI retirement system in 1998 and argues that
      the administrative judge relied on “conflicting logic” in finding that he had
      3 years of credited service, rather than 0 or 10 years, because he withdrew his
      NAFI retirement contributions both in 1995 and 1998. PFR File, Tab 3 at 9-19.
      We find no merit to the appellant’s argument.        As noted above, if an NAFI
      employee subsequently withdraws his NAFI retirement plan contributions, his
      participation in that NAFI retirement plan no longer counts towards “credited
      service” for purposes of vesting in the plan.           IAF, Tab 5 at 76.       The
      administrative judge is correct that the appellant had, at most, 3 years of credited
      service towards vesting in the agency NAFI retirement system on the date he
      resigned from his agency NAFI position.       IAF, Tab 5 at 63-64, 76.    Once the
      appellant requested to withdraw his agency NAFI retirement plan contributions,
      however, he no longer had any credited service in the agency NAFI retirement
      plan. Id. at 66, 76. Likewise, because the appellant withdrew his Army NAFI
      retirement contributions in 1995, he had no credited service towards vesting in
                                                                                     11

      the Army NAFI retirement plan. Id. at 76, 110. In any event, the administrative
      judge correctly determined that the appellant was not vested in the agency NAFI
      retirement plan and was not eligible to make an election to continue coverage
      under the plan when he transferred to APF employment in November 1998. ID
      at 9-10; see IAF, Tab 5 at 76, 98; see also 5 C.F.R. § 847.202(d).
¶17        The appellant next argues that the administrative judge failed to consider
      and afford appropriate weight to his arguments that the Army HRO incorrectly
      advised him regarding his retirement plan options in             1995, that this
      misinformation rendered his decision to withdraw his retirement contributions
      involuntary, and that, but for this misinformation, the appellant would not have
      withdrawn his contributions and would have had 10 years of credited service and
      would have been vested in the agency NAFI retirement plan in 1998. PFR File,
      Tab 3 at 16‑19. As the administrative judge correctly explained, however, the
      Board lacks jurisdiction to review the appellant’s transition from one NAFI
      program to another or to consider whether the Army or the agency improperly
      allowed the appellant to withdraw his NAFI retirement system contributions. ID
      at 9-10. Moreover, even if it is true that the Army or agency personnel gave the
      appellant incorrect information regarding his ability to continue his NAFI
      retirement system coverage in 1995 or 1998, such facts would not establish his
      entitlement to retroactively elect to continue NAFI retirement system coverage
      pursuant to section 847.205.     The Supreme Court has made clear that the
      United States cannot be estopped from denying monetary benefits not otherwise
      permitted by law, even if the claimant was denied those benefits due to reliance
      on mistaken advice given by a Government official.           Office of Personnel
      Management v. Richmond, 496 U.S. 414, 424 (1990).
¶18        The appellant additionally argues that the administrative judge failed to
      address the Board’s jurisdiction over his Army NAFI “issues” from 1988 to 1994
      and failed to “fully review the record in its totality,” which would have revealed
      that there are conflicting documents in the record, that the agency failed to
                                                                                        12

      properly assess the appellant’s case, and that the agency’s final decision was
      based on a “limited understanding of the appellant’s case.” PFR File, Tab 3 at 20
      ‑28. We have considered these arguments, but find that they do establish any
      basis to disturb the initial decision. For the reasons stated above, we agree with
      the administrative judge that the agency properly denied the appellant’s request to
      make a retroactive election for NAFI retirement system coverage pursuant
      to 5 C.F.R. § 847.205 and that the           Board   lacks jurisdiction    over   his
      remaining claims.
      The agency’s cross petition for review is denied.
¶19         In its cross petition for review, the agency argues that this appeal should
      have been dismissed as barred by the doctrine of laches because the appellant
      failed to diligently pursue the matter for 16 years and the delay is prejudicial to
      the agency’s ability to defend itself against the appellant’s “bad advice” claims.
      PFR File, Tab 8 at 17-19. The appellant did not submit a substantive response to
      this argument. PFR File, Tab 10 at 5‑6.
¶20         The equitable defense of laches bars an appeal when an unreasonable delay
      in bringing the appeal has prejudiced the agency. See Pueschel v. Department of
      Transportation, 113 M.S.P.R. 422, ¶ 6 (2010). The party asserting laches must
      prove both unreasonable delay and prejudice. Id. Under laches, the mere fact
      that time has elapsed from the date a cause of action first accrued is not sufficient
      to bar suit; rather, the delay must be unreasonable and unexcused. Cornetta v.
      United States, 851 F.2d 1372, 1377-78 (Fed. Cir. 1988) (en banc). One type of
      prejudice that may stem from delay in filing suit is “evidentiary” or “defense”
      prejudice, which arises when a defendant is unable to present a full and fair
      defense on the merits due to the loss of records, the death of a witness, or the
      unreliability of memories of long past events, thereby undermining the Board’s
      ability to judge the facts. See A.C. Aukerman Co. v. R.L. Chaides Construction
      Co., 960 F.2d 1020, 1033 (Fed. Cir. 1992) (en banc).
                                                                                       13

¶21        Here, we find that the agency has failed to establish that the 16-year delay
      prejudiced the agency from mounting a full and fair defense on the merits because
      the appellant’s arguments that the agency or Army personnel provided him “bad
      advice” are irrelevant to the disposition of this appeal. As explained above, the
      United States cannot be estopped from denying monetary benefits not otherwise
      permitted by law, even if the claimant was denied those benefits due to reliance
      on mistaken advice given by a government official. Richmond, 496 U.S. at 424.
      Therefore, we deny the agency’s cross petition for review.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and
      that filings that do not comply with the deadline must be dismissed. See Pinat v.
      Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in
      title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
      2012). You may read this law as well as other sections of the U.S. Code, at our
      website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
      available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
                                                                                14

is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono      for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            William D. Spencer
                                            Clerk of the Board
Washington, D.C.